As filed with the Securities and Exchange Commission on May8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09447 Jacob Funds Inc. (Exact name of Registrant as specified in charter) C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob C/O Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. # J Manhattan Beach, CA 90266 (Name and address of agent for service) (424)-237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:February 28, 2014 Item 1. Reports to Stockholders. Jacob Internet Fund Jacob Small Cap Growth Fund Jacob Micro Cap Growth Fund Jacob Wisdom Fund Semi-Annual Report February 28, 2014 The Jacob Internet Fund, Jacob Small Cap Growth Fund and Jacob Micro Cap Growth Fund are mutual funds with the primary investment objective of long-term growth of capital. The Jacob Wisdom Fund is a mutual fund with the primary investment objective to maximize total investment return consisting of a combination of income and capital appreciation. The Jacob Internet Fund has current income as a secondary objective. Investment Adviser Jacob Asset Management of New York LLC TABLE OF CONTENTS Letter From the Manager 1 Industry Breakdown 4 Schedules of Investments 8 Statements of Assets and Liabilities 20 Statements of Operations 22 Statements of Changes in Net Assets 24 Financial Highlights 28 Notes to the Financial Statements 37 Additional Information on Fund Expenses 51 Additional Information 54 Dear Fellow Investors, Stocks performed surprisingly well over the past six months, despite a range of difficult fiscal and political issues—from the Fed’s bond tapering, to extreme weather patterns in the U.S., and conflicts in Syria and Ukraine. Seemingly shrugging off worldwide turmoil, the markets continued to grind higher, exhibiting impressive resiliency. Though the U.S. economy is still underperforming compared to past recoveries, the stock market has been buoyed by continued low interest rates and modest earnings growth. Companies have been improving their financial positions by rationalizing expenses and remaining tentative with new spending and hiring. As such, we are cautious about investing in companies for which growth is tied to a robust U.S. economy. We continue to focus our sights on secular growth stories, particularly in tech, healthcare, and to some extent, energy. Jacob Internet Fund The Jacob Internet Fund returned 19.95% for the six months ended February 28, 2014, relatively in line with the Nasdaq Composite Index, which returned 20.78%. Our best performers were our core holdings of Internet leaders: Expedia, Facebook, Google, Tencent and Yahoo; all of which returned more than 40% during the period. LogMeIn, TripAdvisor and Yelp also performed well during the period. Although core holdings performed well, overall fund returns were held back by newer portfolio additions. One example is LinkedIn, a company that we’ve admired for some time—the business-focused social website enjoys a huge network effect and strong subscription revenue base—and which we started adding to the portfolio on recent weakness. We also bought Rally Software, a provider of cloud-based solutions for managing software development.With an increasingly broader range of products incorporating software, this market has been growing far beyond solely technology companies. Our Chinese digital media stock Sina Corp performed weakly during the period, but we held on to a large position in anticipation of an Initial Public Offering (IPO) filing from the company for its very valuable Twitter-like micro blogging service, Weibo. After the close of the fiscal period, Sina did indeed file to take Weibo public. Jacob Small Cap Growth Fund The Jacob Small Cap Growth Fund Institutional Class returned 15.00%, versus the Russell 2000 Growth Index which returned 19.20% for the six month period ended February 28, 2014.It was a strong period for the benchmark, and many of our stocks performed well. However, overall performance was hampered by three biotech holdings: Amarin Corp, Coronado Biosciences, and Achillion Pharmaceuticals, each of which suffered poorer than expected drug development results. In particular, Amarin’s prospects took a turn for the worse after the FDA appeared to change its criteria midway through the process for granting approval of its promising fish oil-based drug for high triglycerides. Achillion faced clinical holds on its Hepatitis C product, while Coronado had unfortunate results with its Crohn’s disease treatment. We sold each of these positions during the fourth quarter. We also sold our Yelp position after a strong run up caused it to outgrow our small cap mandate. Similarly, Liberty Ventures appreciated to such an extent that we took profits as well. As far as new additions to the portfolio, we purchased three promising new biotech stocks: Merrimack Pharmaceuticals, Omeros Corp and Tetraphase Pharmaceuticals. (See Jacob Micro Cap Growth Fund for details.) We also added Penn Virginia, an independent oil and gas company with valuable assets in Texas. Jacob Micro Cap Growth Fund The Jacob Micro Cap Growth Fund Institutional Class was up 12.69% for the six month period ended February 28, 2014, compared to 26.17% for the Russell Microcap Growth Index. The underperformance was due in part to significant weightings in the same three biotech stocks held in the Small Cap Growth Fund—Amarin, Coronado and Achillion (see above for details). We took positions in biotech stocks Merrimack, Omeros, and Tetraphase (also held in Jacob Small Cap Growth Fund). To counter the volatility that naturally accompanies this sector, our biotech strategy takes smaller positions in a 1 diversified range of names that have a broad pipeline of products in development and the financial resources (either internally or through partnerships) to fund clinical trials. Merrimack is developing oncology drugs, including two compounds in late-stage trials for pancreatic and ovarian/breast cancer (with partner Sanofi), around the theme of interrupting the signaling between cancer cells that allows them to communicate with each other and grow. Omeros has a drug discovery program that is focused on GPCRs (G protein-coupled receptors), proteins that are associated with specific diseases, and which are the basis for approximately half of the commercialized drugs available today. In addition, they are close to receiving FDA approval on a drug for reducing complications from cataract surgery, and have early-stage candidates for Huntington’s disease and Alzheimer’s disease. Tetraphase is a clinical-stage biopharma company developing new antibiotics to fight drug-resistant bacteria. The FDA has started to fast-track new antibiotics in light of urgent global need, due to increasing antibiotic resistance and the emergence of ‘superbugs’, while Congress has provided enticing financial incentives for developing such drugs. Tetraphase has proprietary chemistry technology for creating synthetic tetracyclines, a common class of antibiotics, and has thousands of compounds in various stages of development. Its lead drug candidate, a treatment for complicated abdominal and urinary tract infections, is in Phase 3 trials. Aside from biotech, we achieved a quick success with our new position in Coastal Contacts, a Canadian online purveyor of contact lenses and eyeglasses. A European company quickly acquired them at a premium. (Jacob Internet Fund also held a small position.) Jacob Wisdom Fund The Jacob Wisdom Fund returned 10.52% for the six month period ended February 28, 2014, about two-thirds of the performance of the S&P 500 Index, which was up 15.07%. We attempt to be conservative when executing our investment strategy and are always mindful of risk with an eye toward capital preservation. We culled some positions to make room for six new stocks: Panera Bread, Eli-Lilly, Union Pacific, Viacom, DaVita HealthCare Partners, and Direct TV. Panera is a growth stock that we were able to purchase at bargain prices in October 2013, after the company stumbled on earnings. We bought it for its strong return on invested capital and share buyback program. Eli-Lilly was attractively priced in early 2014, due to some major drugs coming off patent. We believe the company will bring valuable new products to market in the near future that can help offset that revenue loss. To highlight a few others, Union Pacific is an extremely well managed company with the best operating profit margins in its industry, at 33%, and appears to be poised to profit from the new domestic energy boom.Viacom is a media company in the catbird seat with its varied mix of entertainment assets—ranging from Nickelodeon and VH1 to Paramount Pictures. Demand for quality content has been exploding across multiple distribution channels, including cable and internet. Going forward, looking at our entire Fund family, we anticipate a continuing gradual economic recovery, likely accompanied by a rising interest rate environment. For this reason, we seek to invest in companies that can lead their industries and grow their market shares regardless of the strength or weakness of the broader economic picture. As always, thank you for entrusting us with your investments. Ryan Jacob Chairman and Chief Investment Officer Darren Chervitz Portfolio Manager Frank Alexander Portfolio Manager 2 Past performance is not a guarantee of future results. Must be accompanied or preceded by a prospectus. The opinions expressed above are those of the portfolio manager and are subject to change. Forecasts cannot be guaranteed. Mutual fund investing involves risk; loss of principal is possible. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater in emerging markets. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. There are more specific risks inherent in investing in the Internet area, particularly with respect to smaller capitalized companies and the high volatility of Internet stocks.The Funds can invest in small-and mid-cap securities which involve additional risks such as limited liquidity and greater volatility. Investments in micro capitalization companies may involve greater risks, as these companies tend to have limited product lines, markets and financial or managerial resources. Micro cap stocks often also have a more limited trading market, such that the Adviser may not be able to sell stocks at an optimal time or price. In addition, less frequently-traded securities may be subject to more abrupt price movements than securities of larger capitalized companies.Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Investments in real estate related instruments may be affected by economic, legal, cultural, environmental or technological factors that affect property values, rents or occupancies of real estate related to the Fund’s holdings. The performance of REITs depends on how well the REIT manages the properties it owns.Diversification does not assure a profit or protect against loss in a declining market. Fund holdings are subject to change and should not be construed as a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. Please refer to the schedule of investments for complete Fund holdings information. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The NASDAQ Composite Index is a market capitalization weighted index that is designed to represent performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange. The Russell 2000 Growth Index measures the performance of the small cap growth segment of the U.S. equity universe. It includes those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell Microcap Growth Index measures the performance of the microcap growth segment of the U.S. equity market. It includes those Russell Microcap Index companies with higher price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Performance data reflects fee waivers and in the absence of these waivers performance would be reduced. The Funds are distributed by Quasar Distributors, LLC. 3 JACOB INTERNET FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2014 (as a percentage of total investments) (Unaudited) 4 JACOB SMALL CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2014 (as a percentage of total investments) (Unaudited) 5 JACOB MICRO CAP GROWTH FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2014 (as a percentage of total investments) (Unaudited) 6 JACOB WISDOM FUND INDUSTRY BREAKDOWN AS OF FEBRUARY 28, 2014 (as a percentage of total investments) (Unaudited) 7 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) Shares Value COMMON STOCKS % Internet-Commerce % Bottomline Technologies, Inc.* $ Coastal Contacts Inc.*^ Ctrip.com International Ltd.—ADR*^ eBay Inc.* E-House (China) Holdings Ltd.—ADR^ Expedia, Inc. Shutterfly, Inc.* ZipRealty, Inc.* Internet-Infrastructure % Apple Computer, Inc. Applied Optoelectronics, Inc.* athenahealth Inc.* Broadcom Corp.—Class A CEVA, Inc.* Cisco Systems, Inc. Ellie Mae, Inc.* Immersion Corp.* InvenSense, Inc.* iPass Inc.* LogMeIn, Inc.* Mitek Systems, Inc.* Numerex Corp.* Rally Software Development Corp.* Red Hat, Inc.* Salesforce.com, Inc.* SanDisk Corp. Silicon Image, Inc.* Internet-Media % Facebook, Inc.* Google Inc.* Jiayuan.com International Ltd.—ADR^ LinkedIn Corp.* SINA Corp.*^ Tencent Holdings Ltd. (HK) TripAdvisor Inc.* The accompanying notes are an integral part of these financial statements. 8 JACOB INTERNET FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2014 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Internet-Media—(Continued) % Yahoo! Inc.* $ Yelp! Inc.* TOTAL COMMON STOCKS (Cost $25,277,832) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $871,450) TOTAL INVESTMENTS (Cost $26,149,282) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADRAmerican Depositary Receipt. HKSecurity denominated in Hong Kong dollars.Value translated into U.S. dollars. The accompanying notes are an integral part of these financial statements. 9 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation % DHX Media Ltd.^ $ Multimedia Games Holding Co., Inc.* Biotech & Pharmaceuticals % Array BioPharma Inc.* Celldex Therapeutics, Inc.* Cempra, Inc.* Curis, Inc.* Merrimack Pharmaceuticals, Inc.* Omeros Corp.* Tetraphase Pharmaceuticals, Inc.* Energy-Exploration & Production % Carrizo Oil & Gas, Inc.* Matador Resources Co.* Penn Virginia Corp.* Triangle Petroleum Corp.* Energy-Infrastructure & Services % Chart Industries, Inc.* Financial % HomeTrust Bancshares, Inc.* Health Care Providers & Services % Capital Senior Living Corp.* Industrial % Advanced Emissions Solutions, Inc.* MasTec, Inc.* Mistras Group, Inc.* XPO Logistics, Inc.* Medical Devices % Derma Sciences, Inc.* DexCom, Inc.* Endologix, Inc.* The accompanying notes are an integral part of these financial statements. 10 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2014 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Medical Devices—(Continued) % Foundation Medicine, Inc.* $ STAAR Surgical Co.* TearLab Corp.* Retail & Restaurants % Kate Spade & Co.* Steven Madden, Ltd.* Tilly’s Inc.—Class A* Technology-Hardware % Applied Optoelectronics, Inc.* Cardtronics, Inc.* CEVA, Inc.* InvenSense, Inc.* Technology-Software & Services % Bottomline Technologies, Inc.* E-House (China) Holdings Ltd.—ADR^ Ellie Mae, Inc.* Immersion Corp.* LogMeIn, Inc.* Numerex Corp.* Rally Software Development Corp.* Shutterfly, Inc.* TOTAL COMMON STOCKS (Cost $12,577,599) The accompanying notes are an integral part of these financial statements. 11 JACOB SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2014 (Unaudited) Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERM INVESTMENT (Cost $405,090) TOTAL INVESTMENTS (Cost $12,982,689) % OTHER ASSETS IN EXCESS OF LIABILITIES % TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADRAmerican Depositary Receipt. The accompanying notes are an integral part of these financial statements. 12 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) Shares Value COMMON STOCKS % Arts, Entertainment, and Recreation % DHX Media Ltd.^ $ Multimedia Games Holding Co., Inc.* Biotech & Pharmaceuticals % Array BioPharma Inc.* Cancer Genetics, Inc.* Cempra, Inc.* Curis, Inc.* Merrimack Pharmaceuticals, Inc.* NovaBay Pharmaceuticals, Inc.* Omeros Corp.* Tetraphase Pharmaceuticals, Inc.* Energy-Exploration & Production % Penn Virginia Corp.* Triangle Petroleum Corp.* Financial % HomeTrust Bancshares, Inc.* Food & Beverages % Reed’s, Inc.* Health Care Providers & Services % Capital Senior Living Corp.* Industrial % Advanced Emissions Solutions, Inc.* CECO Environmental Corp. Energy Recovery, Inc.* Mistras Group, Inc.* Medical Devices % Derma Sciences, Inc.* Foundation Medicine, Inc.* iCAD, Inc.* STAAR Surgical Co.* The accompanying notes are an integral part of these financial statements. 13 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2014 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Medical Devices—(Continued) % TearLab Corp.* $ Retail & Restaurants % Coastal Contacts Inc.*^ Tilly’s Inc.—Class A* Technology-Hardware % Applied Optoelectronics, Inc.* CEVA, Inc.* Lantronix, Inc.* Netlist, Inc.* Silicon Image, Inc.* Technology-Software & Services % Ellie Mae, Inc.* Immersion Corp.* iPass Inc.* Jiayuan.com International Ltd.—ADR^ LogMeIn, Inc.* Mitek Systems, Inc.* Numerex Corp.* Rally Software Development Corp.* Vringo, Inc.* ZipRealty, Inc.* TOTAL COMMON STOCKS (Cost $11,304,575) The accompanying notes are an integral part of these financial statements. 14 JACOB MICRO CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2014 (Unaudited) Shares Value SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) $ TOTAL SHORT TERM INVESTMENT (Cost $749,639) TOTAL INVESTMENTS (Cost $12,054,214) % OTHER ASSETS IN EXCESS OF LIABILITIES % TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADRAmerican Depositary Receipt. The accompanying notes are an integral part of these financial statements. 15 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) Shares Value COMMON STOCKS % Air Freight & Logistics % Union Pacific Corp. $ United Parcel Service, Inc. (UPS)—Class B Beverages % Anheuser-Busch InBev NV—ADR^ The Coca-Cola Co. Diageo plc—ADR^ Cable/Satellite TV % DIRECTV* Viacom Inc. Commercial Banks % Banco Latinoamericano de Comercio Exterior SA^ Commercial Services & Supplies % AutoZone, Inc.* The Sherwin-Williams Co. Verisk Analytics, Inc.—Class A* Consumer Finance % American Express Co. MasterCard, Inc.—Class A Visa Inc.—Class A Consumer Non-Cyclical % Lorillard, Inc. Philip Morris International Inc. Diversified Manufacturing % Dover Corp. Food & Staples Retailing % Costco Wholesale Corp. Wal-Mart Stores, Inc. The accompanying notes are an integral part of these financial statements. 16 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2014 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Food Products % Campbell Soup Co. $ Mead Johnson Nutrition Co. Unilever NV—NY Shares—ADR^ Health Care Equipment & Supplies % C.R. Bard, Inc. DaVita HealthCare Partners Inc.* Hotels, Restaurants & Leisure % McDonald’s Corp. Panera Bread Co.* Insurance % 2 Berkshire Hathaway Inc.—Class A* The Chubb Corp. Machinery % Cummins Inc. The Toro Co. WABCO Holdings Inc.* Oil, Gas & Consumable Fuels % Exxon Mobil Corp. Southwestern Energy Co.* WPX Energy Inc.* Pharmaceuticals % Eli Lilly & Co. Technology-Hardware & Software % Apple Computer, Inc. International Business Machines Corp. (IBM) The accompanying notes are an integral part of these financial statements. 17 JACOB WISDOM FUND SCHEDULE OF INVESTMENTS (Continued) February 28, 2014 (Unaudited) Shares Value COMMON STOCKS—(CONTINUED) % Textiles, Apparel & Luxury Goods % Coach, Inc. $ Kohl’s Corp. Nike, Inc.—Class B TOTAL COMMON STOCKS (Cost $7,758,965) SHORT TERM INVESTMENT % Money Market Fund % Fidelity Government Portfolio-Class I, 0.01%(a) TOTAL SHORT TERM INVESTMENT (Cost $151,768) TOTAL INVESTMENTS (Cost $7,910,733) % LIABILITIES IN EXCESS OF OTHER ASSETS )% ) TOTAL NET ASSETS % $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) 7-day yield. ADRAmerican Depositary Receipt. The accompanying notes are an integral part of these financial statements. 18 (This Page Intentionally Left Blank.) 19 JACOB FUNDS INC. STATEMENTS OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) Jacob Jacob Small Cap Internet Fund Growth Fund Assets: Investments, at value (cost $26,149,282 and $12,982,689, respectively) $ $ Cash — Receivable for capital shares sold Receivable for investments sold Dividend receivable Other assets Total Assets Liabilities: Payable for securities purchased — Payable to adviser Payable for distribution expenses (see Note 8) Payable for capital shares repurchased Accrued printing and mailing fees Accrued transfer agent fees Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Capital Stock $ $ Accumulated net investment loss ) ) Accumulated net realized loss on investment transactions ) ) Net unrealized appreciation on investments Total Net Assets $ $ Institutional Class(2) Net Assets $
